DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 August 2022is/are entered and considered by Examiner.

Claim Objections
Claim(s) 21-22 is/are objected to because of the following informalities:
Claims 21-22 recite “the server”. This limitation lacks proper antecedent basis.
For purposes of applying prior art, Examiner interprets these limitations to refer to the “remote unit” as recited in the parent claims 1, 13.

Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

It is noted that claims 12-20 of copending Application No. 17000282 (reference application) have been withdrawn; however, they have not been cancelled.
Therefore, the rejection below is presented in the interest of compact prosecution for Applicant.

Claim(s) 1, 2, 5, 6, 7, 8, 9, 13, 14, 15, 16, 21, 22, 23 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 5, 2-6, 5, 5, 2/5, 2-3, 2-3, 5/14/16, 2-6, 5, 2, 5, 5 of copending Application No. 17000282 (reference application) in view of Arx (20040260363). 

Claim 1: all limitations are found in reference claim 5, with the exception that claim 1 recites the following limitations which are not found in reference claim 5:
wherein the sensor device has a unique static identity number (SID), a random identity number (RID).
Arx teaches:
wherein the sensor device has a unique static identity number (SID) (Figure 4 illustrating identity ID1), a random identity number (RID) (Figure 4, page 5 paragraph 0040 illustrating random number R.sub.B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption protocol of Arx within claim 5 with the motivation of protecting the system from a malicious user (Arx; page 1 paragraph 0004).

Claim 2: this claim recites substantially similar limitations as reference claims 2-6, and is therefore rejected for substantially similar rationale as applied to parent claim 1 above, and incorporated herein.

Claim 3: this claim recite substantially similar limitations as reference claim 1, and is therefore rejected for substantially similar rationale as applied to parent claim 1 above, and incorporated herein.

Claim 6: this claim recite substantially similar limitations as reference claim 1, and is therefore rejected for substantially similar rationale as applied to parent claim 1 above, and incorporated herein.

Claim 7: this claim recite substantially similar limitations as reference claim 2, and is therefore rejected for substantially similar rationale as applied to parent claim 1 above, and incorporated herein.

Claim 8: this claim recite substantially similar limitations as reference claims 2-3, and is therefore rejected for substantially similar rationale as applied to parent claim 1 above, and incorporated herein.

Claim 9: this claim recite substantially similar limitations as reference claims 2-3, and is therefore rejected for substantially similar rationale as applied to parent claim 1 above, and incorporated herein.

Claim 13: this claim recite substantially similar limitations as reference claims 5, 14, 16, and is therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.

Claim 14: this claim recites substantially similar limitations as reference claims 2-6, and is therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.

Claim 15: this claim recites substantially similar limitations as reference claim 1, and is therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.

Claim 16: this claim recites substantially similar limitations as reference claim 2, and is therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.

Claim 21: all limitations are found in reference claim 5 in view of Arx, with the exception that claim 21 recites the following limitations not found in the reference claims:
further comprising authenticating the sensor device and a remote server to one another by transmitting the RID encrypted by a first encryption key from the sensor device to the remote server and receiving, in response, the RID encrypted by a second encryption key from the remote server.
Arx teaches:
further comprising authenticating the sensor device and a remote server to one another by transmitting the RID encrypted by a first encryption key from the sensor device to the remote server (Figure 4 illustrating encrypting the random number [considered to be a form of “dynamic”] with the external device’s public key) and receiving, in response, the RID encrypted by a second encryption key from the remote server (Figure 4 illustrating receiving the random number encrypted with the device’s public key).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption protocol of Arx within claim 5 in view of Arx with the motivation of protecting the system from a malicious user (Arx; page 1 paragraph 0004).

Claims 22, 23, 24, 25: this claim is rejected for substantially similar rationale as applied to claim 21 above, and incorporated herein.

Claim(s) 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 5 of copending Application No. 17000282 (reference application) in view of Arx as applied to parent claim 1 above, and further in view of Masoud (20160330573).

Claim 12: all limitations are found in reference claim 5 in view of Arx, with the exception that claim 12 recites the following limitations which are not found in reference claim 5:
 wherein the sensor device comprises a non- rechargeable battery and wherein the sensor device is arranged in a non-openable housing.
Masoud teaches:
wherein the sensor device comprises a non- rechargeable battery (page 5 paragraph 0053 implying an embodiment wherein the battery is may not be rechargeable) and wherein the sensor device is arranged in a non-openable housing (Figure 5 teaches the sensor housing, nowhere does Masoud teaches that the sensor housing, and therefore is considered to have met the limitation “non-openable” housing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the non-rechargeable battery and housing of Masoud within reference claim 5 in view of Arx with the motivation of preventing an implantable medical device from being dissolved by the patient’s body (Masoud; page 4 paragraph 0046 illustrating surgically implanting the implantable medical device into the patient’s body).

Claim(s) 17, 19, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 5, 5, 5 of copending Application No. 17000282 (reference application) in view of Arx as applied to parent claim 1 above, and further in view of Aarnio (20180013571).

Claim 17: all limitations are found in reference claim 5 in view of Arx, with the exception that pending claim 17 recites the following limitations which are not found in reference claim 5:
further comprising using a cloud system comprising a back-end to store the measurement data.
Aarnio teaches:
further comprising using a cloud system comprising a back-end to store the measurement data (Figure 1 label 102, page 3 paragraph 0035 illustrating a cloud-based network server used to store sensor data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within reference claim 5 in view of Arx with the motivation of absolving the system of the maintenance duties of maintaining stored patient data when such data is stored in a cloud server.

Claim 19: all limitations are found in reference claim 5 in view of Arx, with the exception that pending claim 19 recites the following limitations which are not found in reference claim 5:
wherein the back-end selects the encryption key from a list of encryption keys on the basis of the SID of the sensor device.
Aarnio teaches:
wherein the back-end selects the encryption key from a list of encryption keys on the basis of the SID of the sensor device (page 10 paragraph 0085 illustrating storing a plurality of encryption key for each endpoint sensor 108).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within reference claim 5 in view of Arx and Aarnio with the motivation of verifying the authenticity of endpoint sensors such that unauthorized sensors do not interact with the system and jeopardize patient safety and security (Aarnio; page 1 paragraph 0005).

Claim 20: all limitations are found in reference claim 5 in view of Arx, with the exception that pending claim 20 recites the following limitations which are not found in reference claim 5:
wherein the back-end decrypts the encrypted measurement data using the selected encryption key.
Aarnio teaches:
wherein the back-end decrypts the encrypted measurement data using the selected encryption key (page 10 paragraph 0085 illustrating storing a plurality of encryption key for each endpoint sensor 108 used to decrypt patient data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within reference claim 5 in view of Arx and Aarnio with the motivation of verifying the authenticity of endpoint sensors such that unauthorized sensors do not interact with the system and jeopardize patient safety and security (Aarnio; page 1 paragraph 0005).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 13-14, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arx in view of Tan.

	Claim 1: Arx teaches:
A sensor device (page 1 paragraph 0002 illustrating monitoring physiological data from the patient [considered to be a form of “sensed” data, and rendering the implanted medical device a form of “sensor device”]) comprising: 
a processor (page 3 paragraph 0030 illustrating a processor); 
a memory (page 1 paragraph 0002 illustrating data storage [considered to be a form of “memory”]); 
one or more sensing elements configured to provide measurement data and store the measurement data in the memory (page 1 paragraph 0002 illustrating storing patient physiological data in device storage); and 
a communication unit (page 1 paragraph 0003 illustrating a coil antenna) configured to transfer data from the one or more sensing elements and data stored in the memory to a remote unit (page 1 paragraph 0003 illustrating an external device receiving patient data), 
wherein the sensor device has a static identity number (SID) (Figure 4 illustrating identity ID1 belonging to implantable device 1), a random identity number (RID) (Figure 4, page 5 paragraph 0040 illustrating random number R.sub.B), and a predefined encryption key (Figure 4 illustrating, page 5 paragraph 0040 illustrating the implantable device 1 having a private key).
Arx does not teach:
wherein the sensor device is configured to encrypt the measurement data using the encryption key as the measurement data is saved to the memory and before the encrypted measurement data is transferred to the remote unit.
Tan teaches:
wherein the sensor device is configured to encrypt the measurement data using the encryption key as the measurement data is saved to the memory and before the encrypted measurement data is transferred to the remote unit (page 928 column 1 Section B first paragraph illustrating the sensor itself encrypting data, page 929 column 2 Compromised Sensor illustrating only ciphertext is stored in sensor memory).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Tan within the embodiment of Masoud with the motivation of securing plaintext patient data from attackers who compromise the sensor (Tan; page 929 column 2 Compromised Sensor).

Claim 2: Arx in view of Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Arx does not teach:
wherein the one or more sensing elements are configured to measure temperature and/or capacitance and/or acceleration and/or heart rate and/or changes in skin redness and/or electrical conductivity.
Tax teaches:
wherein the one or more sensing elements are configured to measure temperature (page 929 column 2 paragraph 3 illustrating monitoring body temperature).
The remaining limitations are rendered optional by the limitation “and/or” and therefore need not be taught by the applied art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the physiological data of Tan within the monitoring device of Arx in view of Tan with the motivation of improving the patient’s health by monitoring the patient’s physiological parameters (Tan; page 929 column 2 paragraph 3).

Claim 13: Arx teaches:
A method (Abstract illustrating a method) for transferring measurement data (Abstract, Figure 4 illustrating transferring patient physiological data), comprising: 
obtaining measurement data from one or more sensing elements of a sensor device (page 1 paragraph 0002 illustrating measuring physiological data with the device [considered to be a form of “sensing elements”]), the sensor device having a static identity number (SID) (Figure 4 illustrating identity ID1 belonging to implantable device 1), a random identity number (RID) (Figure 4, page 5 paragraph 0040 illustrating random number R.sub.B), and a predefined encryption key (Figure 4 illustrating, page 5 paragraph 0040 illustrating the implantable device 1 having a private key); and 
wirelessly transmitting the measurement data in encrypted form to a remote unit  (page 1 paragraph 0003 illustrating an external device receiving patient data, Figure 4 illustrating encrypted data being transmitted).
Arx does not teach:
encrypting the measurement data using the encryption key as the measurement data is saved to a memory of the sensor device.
Tan teaches:
encrypting the measurement data using the encryption key as the measurement data is saved to a memory of the sensor device (page 928 column 1 Section B first paragraph illustrating the sensor itself encrypting data, page 929 column 2 Compromised Sensor illustrating only ciphertext is stored in sensor memory).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Tan within the embodiment of Masoud with the motivation of securing plaintext patient data from attackers who compromise the sensor (Tan; page 929 column 2 Compromised Sensor).

Claim 14: Arx in view of Tan teach:
The method according to claim 13, as discussed above and incorporated herein.
Arx does not teach:
further comprising detecting temperature and/or capacitance and/or acceleration and/or heart rate and/or changes in skin redness and/or electrical conductivity.
Tax teaches:
further comprising detecting temperature (page 929 column 2 paragraph 3 illustrating monitoring body temperature).
The remaining limitations are rendered optional by the limitation “and/or” and therefore need not be taught by the applied art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the physiological data of Tan within the monitoring device of Arx in view of Tan with the motivation of improving the patient’s health by monitoring the patient’s physiological parameters (Tan; page 929 column 2 paragraph 3).

Claim 21: Arx in view of Tan teach:
The method according to claim 13, as discussed above and incorporated herein.
Art further teaches:
further comprising authenticating the sensor device and a remote server to one another by transmitting the RID (Figure 4 illustrating identity ID1 of Implantable Device 1) encrypted by a first encryption key (Figure 4 illustrating the public key PubKey2 of the External Device 2, i.e. E(ID1, PubKey2) + E(R.sub.B, PubKey2) from the sensor device to the remote server (Figure 4 illustrating sending E(ID1, PubKey2) + E(R.sub.B, PubKey2)) and receiving, in response, the RID encrypted by a second encryption key (Figure 4 illustrating PubKey1 of the Implantable Device 1, i.e. E(R.sub.B., PubKey1)) from the remote server (Figure 4 illustrating receiving E(R.sub.B, PubKey1)).

Claim 22: Arx in view of Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Arx further teaches:
further configured to authenticate the sensor device and a remote server to one another by transmitting the RID (Figure 4 illustrating identity ID1 of Implantable Device 1) encrypted by a first encryption key (Figure 4 illustrating the public key PubKey2 of the External Device 2, i.e. E(ID1, PubKey2) + E(R.sub.B, PubKey2) from the sensor device to the remote server (Figure 4 illustrating sending E(ID1, PubKey2) + E(R.sub.B, PubKey2)) and receiving, in response, the RID encrypted by a second encryption key (Figure 4 illustrating PubKey1 of the Implantable Device 1, i.e. E(R.sub.B., PubKey1)) from the remote server (Figure 4 illustrating E(R.sub.B, PubKey1)).

Claim 23: Arx teaches:
A method (Abstract illustrating a method) for transferring measurement data (Abstract, Figure 4 illustrating transferring patient physiological data), comprising: 
obtaining measurement data from one or more sensing elements of a sensor device (page 1 paragraph 0002 illustrating measuring physiological data with the device [considered to be a form of “sensing elements”]), 
authenticating the sensor device and a remote server to one another by transmitting a piece of information encrypted (Figure 4 illustrating identity ID1 of Implantable Device 1) by a first encryption key (Figure 4 illustrating the public key PubKey2 of the External Device 2, i.e. E(ID1, PubKey2) + E(R.sub.B, PubKey2) from the sensor device to the remote server (Figure 4 illustrating sending E(ID1, PubKey2) + E(R.sub.B, PubKey2)) and receiving the piece of information encrypted by a second encryption key  (Figure 4 illustrating PubKey1 of the Implantable Device 1, i.e. E(R.sub.B., PubKey1)) from the remote server (Figure 4 illustrating E(R.sub.B, PubKey1)); and 
after authenticating, wirelessly transmitting the measurement data in encrypted form to the remote server (page 1 paragraph 0003 illustrating an external device receiving patient data, Figure 4 illustrating encrypted data being transmitted).
Arx does not teach:
encrypting the measurement data using a predefined encryption key as the measurement data is saved to a memory of the sensor device.
Tan teaches:
encrypting the measurement data using a predefined encryption key as the measurement data is saved to a memory of the sensor device (page 928 column 1 Section B first paragraph illustrating the sensor itself encrypting data, page 929 column 2 Compromised Sensor illustrating only ciphertext is stored in sensor memory).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Tan within the embodiment of Masoud with the motivation of securing plaintext patient data from attackers who compromise the sensor (Tan; page 929 column 2 Compromised Sensor).
 
Claim 24: Arx in view of Tan teach:
The method according to claim 23, as discussed above and incorporated herein.
Arx further teaches:
wherein the piece of information is dynamic (page 5 paragraph 0040 illustrating R being a randomly generated number [considered to be a form of “dynamic”]).

Claim 25: Arx in view of Tan teach:
The method according to claim 23, as discussed above and incorporated herein.
Art further teaches:
wherein the piece of information is a random identity number (RID) (page 5 paragraph 0040 illustrating R being a randomly generated number that is difficult to guess, and only someone in possession of the corresponding private key for the external device would be able to ascertain R, thereby proving their identity as the authorized external device).,

Claim(s) 3, 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arx in view of Tan, as applied to parent claims 1, 13 above as applicable, and further in view of Zhang (20190038224).

Claim 3: Arx in view of Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Arx in view of Tan do not teach:
wherein the sensor device comprises a mounting structure to mount the sensor device in contact with the skin of a user and a break detector arranged and configured to break if the sensor device is detached from the skin of the user.
Zhang teaches:
wherein the sensor device comprises a mounting structure to mount the sensor device in contact with the skin of a user (Abstract, page 2 paragraph 0022 illustrating a wearable sensor) and a break detector arranged and configured to break if the sensor device is detached from the skin of the user (page 2 paragraph 0023-0024 illustrating a force or pressure switch capable of detecting when the device is against the skin).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the switch of Zhang within the device of Arx in view of Tan with the motivation of reducing power consumption when the device is not worn (Zhang; page 2 paragraph 0019).

Claim 6: Arx in view of Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Arx in view of Tan do not teach:
wherein the sensor device comprises a contact detection unit configured to detect if the sensor device is in contact with or in close proximity to the skin of a user.
Zhang teaches:
wherein the sensor device comprises a contact detection unit configured to detect if the sensor device is in contact with or in close proximity to the skin of a user (Abstract, page 2 paragraph 0022 illustrating a wearable sensor, page 2 paragraph 0023-0024 illustrating a switch capable of detecting pressure or force when worn against the skin).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the switch of Zhang within the device of Arx in view of Tan with the motivation of reducing power consumption when the device is not worn (Zhang; page 2 paragraph 0019).

Claim 7: Arx in view of Tan and Zhang teach:
The sensor device of claim 6, as discussed above and incorporated herein.
Arx does not teach:
wherein the contact detection unit comprises one or more of a capacitive proximity sensor, an accelerometer, and a temperature sensor.
Tan teaches:
wherein the contact detection unit comprises a temperature sensor  (page 929 column 2 paragraph 3 illustrating monitoring body temperature).
The remaining limitations are rendered optional by the limitation “one or more” and therefore need not be taught by the applied art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the physiological data of Tan within the monitoring device of Arx in view of Tan and Zhang with the motivation of improving the patient’s health by monitoring the patient’s physiological parameters (Tan; page 929 column 2 paragraph 3).

Claim 15: Arx in view of Tan teach:
The method according to claim 13, as discussed above and incorporated herein.
Arx in view of Tan do not teach:
further comprising detecting if the sensor device is in contact with or close proximity to the skin of a user.
Zhang teaches:
further comprising detecting if the sensor device is in contact with or close proximity to the skin of a user (Abstract, page 2 paragraph 0022 illustrating a wearable sensor, page 2 paragraph 0023-0024 illustrating a switch capable of detecting pressure or force when worn against the skin).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the switch of Zhang within the device of Arx in view of Tan with the motivation of reducing power consumption when the device is not worn (Zhang; page 2 paragraph 0019).

Claim 16: Arx in view of Tan and Zhang teach:
The method according to claim 15, as discussed above and incorporated herein.
Arx does not teach:
wherein the step of detecting uses one or more of a capacitive proximity sensor, an accelerometer, and a temperature sensor.
Tan teaches:
wherein the step of detecting uses a temperature sensor  (page 929 column 2 paragraph 3 illustrating monitoring body temperature).
The remaining limitations are rendered optional by the limitation “one or more” and therefore need not be taught by the applied art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the physiological data of Tan within the monitoring device of Arx in view of Tan and Zhang with the motivation of improving the patient’s health by monitoring the patient’s physiological parameters (Tan; page 929 column 2 paragraph 3).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arx in view of Tan and Zhang, as applied to parent claim 7 above as applicable, and further in view of LONGINOTTI-BUITONI (20180199635).

Claim 8: Arx in view of Tan and Zhang teach:
The sensor device of claim 7, as discussed above and incorporated herein.
Arx in view of Tan and Zhang do not teach:
wherein the contact detection unit comprises an accelerometer and the sensor device is configured to detect body posture and/or activity and/or sleep time and/or sleep cycles of a user during sleep using data detected by the accelerometer.
LONGINOTTI-BUITONI teaches:
wherein the contact detection unit comprises an accelerometer (page 12 paragraph 0168 illustrating an accelerometer) and the sensor device is configured to detect body posture (page 9 paragraph 0099 illustrating monitoring position of the head during sleep) and/or activity (page 9 paragraph 0099 illustrating determining that the user is asleep) and/or sleep time (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art) and/or sleep cycles of a user during sleep using data detected by the accelerometer (page 5 paragraph 0096 illustrating detect awake/nREM sleep/REM sleep).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sleep monitoring device of LONGINOTTI-BUITONI within the sensor device of Arx in view of Tan and Zhang with the motivation of providing a comfortable, easy to manufactured, and cost-effective sensor to be worn by the patient so that prolonged patient monitoring may be provided accurately (LONGINOTTI-BUITONI; page 2 paragraph 0010).

Claim 9: Arx in view of Tan and Zhang teach:
The sensor device of claim 7, as discussed above and incorporated herein.
Arx in view of Tan and Zhang do not teach:
wherein the contact detection unit comprises an accelerometer and the sensor device is configured to identify one or more parameters indicative of the type and/or level of physical activity from a predefined list of activities using data detected by the accelerometer.
LONGINOTTI-BUITONI teaches:
wherein the contact detection unit comprises an accelerometer (page 12 paragraph 0168 illustrating an accelerometer) and the sensor device is configured to identify one or more parameters indicative of the type and/or level of physical activity from a predefined list of activities using data detected by the accelerometer (page 5 paragraph 0096 illustrating detect awake/nREM sleep/REM sleep [considered to be a form of “predefined list” of sleep stages).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sleep monitoring device of LONGINOTTI-BUITONI within the sensor device of Arx in view of Tan and Zhang with the motivation of providing a comfortable, easy to manufactured, and cost-effective sensor to be worn by the patient so that prolonged patient monitoring may be provided accurately (LONGINOTTI-BUITONI; page 2 paragraph 0010).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arx in view of Tan as applied to parent claim 1 above, and further in view of Masoud.

Claim 12: Arx in view of Tax teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Arx in view of Tax do not teach:
wherein the sensor device comprises a non- rechargeable battery and wherein the sensor device is arranged in a non-openable housing.
Masoud teaches:
wherein the sensor device comprises a non- rechargeable battery (page 5 paragraph 0053 implying an embodiment wherein the battery is may not be rechargeable) and wherein the sensor device is arranged in a non-openable housing (Figure 5 teaches the sensor housing, nowhere does Masoud teaches that the sensor housing, and therefore is considered to have met the limitation “non-openable” housing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the implantable device of Masoud within the device of Arx in view of Tan with the motivation of providing a durable device that can withstand being implanted within the patient’s body (Masoud; page 4 paragraph 0046).

Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arx in view of Tan, as applied to parent claim(s) 13 above as applicable, and further in view of Aarnio.

Claim 17: Arx in view of Tan teach:
The method according to claim 13, as discussed above and incorporated herein.
Arx in view of Tan do not teach:
further comprising using a cloud system comprising a back-end to store the measurement data.
Aarnio teaches:
further comprising using a cloud system comprising a back-end to store the measurement data (Figure 1 label 102, page 3 paragraph 0035 illustrating a cloud-based network server used to store sensor data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within sensor system of Arx in view of Tan with the motivation of absolving the system of the maintenance duties of maintaining stored patient data when such data is stored in a cloud server.

Claim 19: Arx in view of Tan and Aarnio teach:
The method according to claim 17, as discussed above and incorporated herein.
Arx further teaches:
wherein the back-end selects the encryption key from a list of encryption keys on the basis of the SID of the sensor device (Figure 4, page 5 paragraph 0040 illustrating selecting the implantable device 1’s public key PubKey1 based on the implantable device 1’s identity ID1).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arx in view of Tan and Aarnio, as applied to parent claim(s) 13 above as applicable, and further in view of Agrawal (A Comparative Survey on Symmetric Key Encryption Techniques).

Claim 20: Arx in view of Tan and Aarnio teach:
The method according to claim 19, as discussed above and incorporated herein.
Arx in view of Tan and Aarnio do teach:
wherein the back-end decrypts the encrypted measurement data using the selected encryption key.
Agrawal teaches:
wherein the back-end decrypts the encrypted measurement data using the selected encryption key (page 879 Section II paragraph 3 illustrating symmetric encryption, wherein a key is used to encrypt the plaintext and the same key is used decrypt the ciphertext).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Agrawal within sensor system of Arx in view of Tan and Aarnio with the motivation of using a symmetric key algorithm that runs more quickly while providing superior security (page 881 last paragraph).

Response to Arguments
In the Remarks filed on 23 August 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

Applicant’s arguments on page 6-9 with respect to claim(s) 1-20 with respect to the double patenting rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohamad (20180337914) discloses a randomly generated confounder used as a token to authenticate possession of an entity’s corresponding private key (page 19 paragraph 0222).
Gong (Protecting poorly chosen secrets from guessing attacks) discloses that encrypted ciphertext may leak information about the encryption key, and that the public key may or may not be known by an attacker (page 653 column 2 last paragraph to page 654 column 1 paragraph 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626